Citation Nr: 1810418	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for varicose veins.  

2.  Entitlement to a rating in excess of 30 percent for a right knee disability.

3.  Entitlement to a rating in excess of 20 percent for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to a rating in excess of 0 percent for right knee scars.

6.  Entitlement to an extension beyond June 30, 2004, of a temporary total convalescence rating for a right knee surgery performed on May 13, 2004.


WITNESSES AT HEARING ON APPEAL

Appellant and Son
ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 2000.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois, and Lincoln, Nebraska.  Due to the Veteran's place of residence, the Chicago RO performed most development. 

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to increased ratings for right knee, low back, and right knee scar disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Varicose veins were incurred during active service.

2.  For the entire increased rating period, GERD was manifested by symptomatology more nearly approximating infrequent episodes of epigastric distress, pyrosis, dysphagia, and some substernal pain; but not manifested by symptomatology more nearly approximating persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

3.  As of July 1, 2004, the right knee disability was not manifested by symptomatology more nearly approximating severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited, or immobilization by cast; and did not cause an inability to return to any form of employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for varicose veins are met.  38 U.S.C. §§ 1110, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  For the entire increased rating period, the criteria for an increased rating in excess of 10 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.114, Diagnostic Code 7399-7346 (2017).

3.  The criteria for an extension of a temporary total rating based on surgical or other treatment of a right knee disability necessitating convalescence beyond June 30, 2004, were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim or if there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issues, which occurred in the January 2015 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.

VA has obtained VA medical examination reports, which provide probative evidence regarding the severity of GERD.    

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Varicose Veins

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1137 (2012); 38 C.F.R. §§ 3.303(a), 3.304 (2017).  To establish service connection for a current disability, a Veteran must show the existence of a current disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Briefly reviewing the evidence, in a December 1996 service medical record, a service examiner diagnosed varicose veins of the lower extremities.  

In an October 2013 VA medical examination report, a VA examiner diagnosed varicose veins of the lower extremities.  The October 2013 VA examiner opined that the varicose vein disability was not at least as likely as not related to service, because the service medical records contained no notation indicating diagnosis or treatment for varicose veins.   

In various statements included in the record, the Veteran reported experiencing varicose veins of the lower extremities beginning during service and continuing after service.  

The Board finds that the October 2013 VA examiner's opinion, indicating that the varicose veins were not as least as likely as not related to service, is based on an incorrect premise.  Specifically, the VA examiner stated that the service medical records contained no notation indicating treatment or diagnosis for varicose veins.  In so doing, the examiner did not address the December 1996 service medical record that reports an instance of in-service treatment for varicose veins.  As it is based on an incorrect premise, the October 2013 VA examiner's opinion has no probative value.  

By contrast, the Veteran has made credible statements, indicating that he experienced a varicose vein disability both during and after service.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran's statements are the only probative evidence of record regarding the etiology of a current vein disability, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's varicose veins were incurred during service and service connection is granted.  

GERD

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

During the entire pendency of the appeal, the Veteran's GERD has been rated under Diagnostic Code 7399-7346.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved (in this case, the digestive system), and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2017).  In this case, the RO determined that the Diagnostic Code most analogous to the Veteran's disability is Diagnostic Code 7346, which pertains to hiatal hernias.  38 C.F.R. § 4.114 (2017).

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent rating of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 (2017).

For the entire increased rating period, the Board finds that the Veteran's GERD was not manifested by symptomatology more nearly approximating persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

In a February 2011 VA treatment record, the Veteran specifically denied experiencing any gastrointestinal disability symptomatology, to include abdominal pain, nausea, vomiting, melena, and hematemesis.  

In an October 2011 written statement, the Veteran indicated that he used acid controllers, such as Tums, two or three times per week for heartburn and reflux symptomatology.

In a January 2012 private treatment record, the Veteran reported experiencing difficulty with swallowing liquids as they became stuck in the middle of his esophagus.  The Veteran reported experiencing moderate, substernal heartburn, which he described as burning in nature.  The Veteran indicated that his symptoms had been present for nine to 10 months, and occurred several times per week.  The Veteran indicated that he also experienced belching, nocturnal reflux, nausea, and vomiting.  The Veteran stated that the discomfort could be aggravated by food.  The private examiner diagnosed dysphagia and heartburn.

In a January 2012 private upper GI scope record, an examiner found mild inflammation consistent with GERD.  

In a June 2012 written statement, the Veteran indicated that he experienced dysphagia and pyrosis.  He reported taking omeprazole and, occasionally, Tums to treat the pyrosis.  The Veteran stated that he sometimes experienced epigastric distress immediately after eating and was not able to lay down for at least two hours after meals, because of severe discomfort.  The Veteran also indicated that he vomited on occasion.

In an October 2013 VA medical examination report, the Veteran reported experiencing infrequent episodes of epigastric distress and pyrosis, described as heartburn.  The Veteran specifically denied experiencing persistently recurrent epigastric distress, dysphagia, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, anemia, weight loss, nausea, vomiting, hematemesis, and melena.  The examiner noted that the Veteran's GERD did not cause any apparent limitations on his diet, work, or lifestyle.

While acknowledging that the Veteran experience dysphagia, pyrosis, some regurgitation, and substernal pain, the record of evidence for the increased rating period does not show that GERD symptomatology has resulted in considerable impairment of the Veteran's health.  There are no signs of significant weight loss, malnutrition, or anemia.  There is also no history of hematemesis, melena, or esophageal dilation.  Thus, the evidence of record does not support a finding that the symptoms of the Veteran's GERD caused considerable impairment of health.  Thus, the Veteran's GERD disability for the increased rating period did not more nearly approximate the criteria for a next higher 30 percent rating under Diagnostic Code 7399-7346.  Additionally, as there is no evidence of stricture, spasm, or diverticulum of the esophagus, a rating under Diagnostic Codes 7203, 7204, or 7205 is not warranted.  38 C.F.R. § 4.114 (2017).

Therefore, the claim for an increased rating in excess of 10 percent for GERD must be denied.  The Board finds that the preponderance of the evidence is against the claim and the claim for a higher rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's GERD.  In exceptional cases, an extraschedular rating may be assigned.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe a Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule and the assigned schedular rating is adequate, and no referral is required.  However, if the schedular rating does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the adjudicator must determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as governing norms of marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2017).  When the Rating Schedule is inadequate to rate a Veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1) (2017).

The Rating Schedule does not list a specific Diagnostic Code for GERD and, in this instance, the disability has been rated by analogy, using the criteria for rating hiatal hernias.  Therefore, the Board cannot compare the Veteran's symptoms with rating criteria specifically assigned for the Veteran's disability.  However, the Board finds that the rating criteria are adequate to rate the claim.  The record contains no evidence that the Veteran's GERD symptomatology caused any exceptional difficulties for the Veteran, to include marked interference with employment or frequent periods of hospitalization.  Accordingly, the Board finds that the impairment resulting from the Veteran's GERD is appropriately compensated by the currently assigned schedular rating and referral for consideration of the assignment of extraschedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Convalescence

Pursuant to Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2017).  In the case of disability that is temporary in nature, such as that period of convalescence following surgery, the governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30 (2017). 

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2017).

Extensions of one to three months, beyond the initial three months, may be made.  38 C.F.R. § 4.30(a)(1)-(3) (2017).  Extensions of one or more months to as many as six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30(b) (2017).  Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30(b)(2) (2017).  

A temporary total convalescence rating contemplates only a temporary period of time required by a Veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30 (2017).  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability and not rated under 38 C.F.R. § 4.30 (2017).
 
The inability to return to any employment shows a need for continuing convalescence under 38 C.F.R. § 4.30 (2017).  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. (1998).  

The Veteran seeks an extension beyond June 30, 2004, of a temporary total convalescence rating for a right knee disability following a May 14, 2004, surgical procedure, authorized under 38 C.F.R. § 4.30 (2017).  

Reviewing the evidence, the Veteran underwent a total knee replacement surgical procedure on November 5, 2002.  The RO assigned a 100 percent rating for a one year period following the implantation of the prosthesis, lasting from November 5, 2002, through December 31, 2003, as required under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).  The RO assigned a 30 percent rating for the right knee disability as of January 1, 2004.  

In a September 2003 private treatment record, the Veteran reported that he would be leaving his job at a soda factory and returning to school.  

In a May 14, 2004, private surgical record, a private examiner indicated that the Veteran had experienced persistent right knee symptoms recently that were consistent with aseptic loosening of the femoral compartment of the knee prosthesis.  At the time, the examiner indicated that the Veteran worked as a supervisor at a soda factory.  The examiner reported performing a revision surgery on the prosthesis, specifically a revision of the femoral compartment.  

In a May 18, 2004, private discharge report, a private examiner noted that the Veteran had undergone an aseptic loosening of the right femoral total knee component.  The examiner reported advising the Veteran to return in a week for suture removal and discharging the Veteran to his home in good condition.  

In a May 26, 2004, private treatment record, the Veteran reported experiencing improvement as he was feeling less pain in his knee than he had prior to the recent operation.  The examiner indicated that the Veteran had full extension of the knee and flexion to 110 degrees.  The examiner reported removing the Veteran's sutures and advising the Veteran to return in a month for X-rays.

In a July 1, 2004, private treatment record, the Veteran reported doing very well as his knee pain had lessened.  He indicated that, when he experienced pain, it rated a two on a scale of 10.  The Veteran stated that he was engaging in more activities and had played golf the previous week.  The examiner indicated that the Veteran walked with a barely noticeable limp.  The examiner indicated that the Veteran demonstrated 95 to 100 degrees of flexion in the knee and had 1+ effusion at most.  The Veteran stated that he had demonstrated 105 degrees of flexion during a recent physical therapy session.  The examiner stated that X-rays showed the knee prosthesis in a good position with no complicating abnormalities.  The examiner reported wishing to see the Veteran again in two months.  

In a September 2004 private treatment record, the Veteran reported doing well and indicated that he experienced minimal pain.  The examiner indicated that the Veteran was making excellent progress.

In November 2004, having been notified of the Veteran's May 2004 surgery, the RO assigned a temporary total convalescence rating of 100 percent for a period of one month following the surgery, from May 14, 2004, to June 30, 2004, under 38 C.F.R. § 4.30 (2017).  The RO also assigned a 30 percent rating for the period following the one month convalescent period, effective July 1, 2004.  

In a September 2009 written statement, the Veteran wrote that VA regulations called for the assignment of a 100 percent rating for a period of one year following a prosthetic replacement of a knee joint.  The Veteran stated that, after the May 14, 2004, surgical procedure, VA only paid him for one month of convalescence.  The Veteran requested information as to how he would be provided with payments for the other 11 months following the surgery.  

In a January 2011 written statement, the Veteran indicated that, at the time of the May 2004 surgery, he was still feeling effects from the November 2002 surgery.  He also reported having had to leave his position at the soda factory following the May 2004 surgery, but also indicated that he used the period of unemployment to further his education because he did not believe in "just sit[ting] back."

Having reviewed the record, the Board finds that the evidence weighs against the claim for an extension beyond June 30, 2004, of a temporary total convalescence rating for a right knee surgery performed on May 13, 2004.  The Veteran has essentially argued that, because he received a 100 percent rating for a period of one year following his November 2002 knee replacement surgery, he should have received a 100 percent rating due to convalescence for an equivalent period following the May 2004 surgery.  

VA granted the Veteran a 100 percent rating for a one-year period following the November 2002 implantation of the right knee prosthesis as required under Diagnostic Code 5055, the criteria used in rating knee disabilities following a knee replacement procedure.  38 C.F.R. § 4.71a (2017).  Diagnostic Code 5055 does not authorize the provision of a 100 percent rating for any surgical procedures other than the implantation of a full knee prosthesis.  As the May 2004 surgical procedure involved a revision of an already implanted knee prosthesis, the provisions of Diagnostic Code 5055 are not applicable in considering the claim for an extension of the convalescence period.  

In November 2004, the RO assigned the Veteran a temporary total rating using the criteria for convalescence ratings.  38 C.F.R. § 4.30 (2017).  Under those regulations, the RO originally granted the Veteran a 100 percent rating from the date of hospital admission, May 14, 2004, and continuing for a period of one month from the first day of the month following his May 18, 2004, hospital discharge.  38 C.F.R. § 4.30 (2017).  VA could theoretically could grant an extension of one to three months after June 30, 2004, under VA regulations.  However, the record contains no evidence indicating that, as of July 1, 2017, the Veteran's right knee disability was manifested by symptomatology more nearly approximating that showing a need for continued convalescence.  Specifically, as of July 1, 2004, the Veteran did not exhibit severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited; or immobilization by cast.  In fact, on July 1, 2017, the Veteran reported to a private examiner that he was able to perform multiple physical activities, to include golfing, despite the knee disability.  Several months later, in September 2004, the Veteran described the knee pain as minimal.  

The Veteran has claimed that he deserved compensation because he had to quit his job at a soda factory following the second surgery.  The Board notes that the post-surgery treatment records contain no notation indicating that the Veteran had to leave the position due to residuals of the operation.  The Veteran has not supplied any specific information regarding the exact date he had to leave his position at the soda factory.  Additionally, the Veteran has not shown that the May 2004 surgery made it impossible to return to any form of employment.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. (1998).  The Veteran stated that he left a position at the soda factory after the operation, but also indicated that he was able to return to school because he did not believe in "sit[ting] back."  The Veteran's ability to attend classes after the operation is indicative of his ability to have performed at least sedentary labor following the surgery.  

A temporary total convalescence rating contemplates only a temporary period of time required by a Veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30 (2017).  The post-service treatment records dating from July 1, 2004, indicate that the Veteran had recovered from the immediate effects of surgery as he had returned to activities requiring walking while using the knee prosthesis.   Therefore, the claim for an extension beyond June 30, 2004, of a temporary total convalescence rating for a right knee surgery performed on May 14, 2004, must be denied.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for varicose veins is granted.

Entitlement to a rating in excess of 10 percent for GERD is denied.

Entitlement to extension beyond June 30, 2004, of a temporary total convalescence rating for a right knee surgery performed on May 13, 2004, is denied. 


REMAND

Regarding the claim for an increased ratings for a right knee disability and right knee scars, VA last provided the Veteran with a VA examination to determine the severity of the disability in October 2013.  In August 2015, the Veteran underwent an additional total knee replacement procedure.  A remand is necessary to schedule an additional VA medical examination to determine the severity of the right knee disability following that medical procedure.  As part of the examination, the VA examiner is asked to provide information regarding the severity of any right knee scars.

Regarding the claim for an increased rating for a low back disability, VA last provided the Veteran with a VA examination to determine the severity of that disability in October 2013.  At the April 2017 hearing, the Veteran indicated that his back disability had worsened since that examination, as he now had to wear back braces on occasion.  A remand is necessary to schedule a VA examination to determine the severity of a low back disability.  

Accordingly, those claims are REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed right knee, right knee scar, and low back disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA examination to be performed by a VA orthopedist to determine the severity of the right knee and low back disabilities.  The examiner should note any functional impairment caused by the disabilities, including a full description of the effects of the disability upon the Veteran's ordinary activities, if any.  As part of the examination, the examiner should perform range of motion tests for the low back and both knees, if possible, for passive and active motion, and for both weight-bearing and nonweight-bearing.  The examiner should opine whether there is any additional loss of function due to painful motion, excess motion, weakened motion, incoordination, fatigability, or on flare-up.  The examiner must review the claims file and should note that review in the report.  The examiner is also asked to examine any scars resulting from the right knee surgeries, and make comments as to their size and nature, to include describing the measurements of the scars and whether they are superficial, unstable, discolored, painful, or tenderness on palpation.  All findings should be described in detail and all necessary diagnostic testing performed. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


